DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on June 09, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 09, 2021 has been entered.
The amendment of claims 1, 8 and 9 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada’323 (US 2012/0148323), and further in view of Yoshida’881 (US 2015/0347881), Nakajima’467 (US 2008/0046467).
     With respect to claim 1, Shimada’323 teaches an image forming apparatus (Fig.1, item 200) comprising: 
     control circuitry (Fig.1, item 210) configured to identify a user who uses the image forming apparatus after the user provides an input to execute authentication via a login screen that is displayed on a display [as shown in Fig.10, the selected print job associated with the user is being printed after the user has inputted the correct password]; and 
     determine whether any function, from among a print function, a scan function, a copy function, and a facsimile function, had already been selected by the user before the authentication was started [as shown in Fig.10, after the secure print job status (a print function) is being selected, a screen for selecting a user is being provided.  After the desired user is being selected in the screen, a document list associated with the selected user are being displayed (Fig.10). The user is asked to input the desired password associated with the selected document in order to enable the selected document to be printed (Fig.10)]; 
     identify a function, from among the print function, the scan function, the copy function, and the facsimile function, of the image forming apparatus that is relevant to the user based on (i) a function of the image forming apparatus that is being executed before identifying the user, when the control circuitry determines that any function was already selected by the user before the authentication was started [as shown in Fig.10, 
    Shimada’323 does not teach after the authentication of the user is successful, acquire a usage history for the identified user related to the image forming apparatus; and identify a function, from among the print function, the scan function, the copy function and the facsimile function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no function was already selected by the user before the authentication was started; and display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen.
     Yoshida’881 teaches after the authentication of the user is successful acquire a usage history for the identified user related to the image forming apparatus [the MFP obtains the use history associated with users from other MFPs after the user logs in the MFP (paragraph 33)]; 
     identify a function, from among the print function, the scan function, the copy function and the facsimile function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimada’323 according to the teaching of Yoshida’881 to obtain the use history associated with a user from other MFPs because this will allow the use history associated with the user among the MFPs to be managed more effectively.
     The combination of Shimada’323 and Yoshida’881 does not display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen
     Nakajima’467 teaches display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function (Fig.8, steps S806 and S807) as an immediate next screen displayed subsequent to display of the login screen (Fig.8, step S801).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimada’323 and Yoshida’881 according to the teaching of Nakajima’467 to display the use history on a display because this will allow a use to execute a previous executed job more effectively.
claim 5, which further limits claim 1, the combination of Shimada’323 and Yoshida’881 does not teach wherein the control circuitry is further configured to:  30detect an apparatus state of the image forming apparatus.
     Nakajima’467 teaches wherein the control circuitry is further configured to:  30detect an apparatus state of the image forming apparatus [as shown in Fig.7, “READY TO COPY” is considered as the apparatus state of the of the MFP]; and display the display information based on the detected apparatus state in addition to the usage history (Fig.7 and paragraph 60).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimada’323 and Yoshida’881 according to the teaching of Nakajima’467 to display the state of the MFP because this will allow a user to know if the MFP is ready to be used.
     With respect to claim 6, which further limits claim 1, the combination of Shimada’323 and Yoshida’881 does not teach the display information is generated by an application; and the control circuitry is further configured to change a selection criterion for 5selecting the application based on a received settings instruction.
     Nakajima’467 teaches the display information is generated by an application [As shown in Fig.13, the MFP displays the information associated with the copy application]; and the control circuitry is further configured to change a selection criterion for 5selecting the application based on a received settings instruction (Fig.7).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimada’323 and Yoshida’881 according to the teaching of Nakajima’467 to display an 
     With respect to claim 7, which further limits claim 6, the combination of Shimada’323 and Yoshida’881 does not teach wherein the control circuitry changes the selection criterion to a different selection criterion for each user based on the received settings instruction.
     Nakajima’467 teaches wherein the control circuitry changes the selection criterion to a different selection criterion for each user based on the received settings instruction [as shown in Fig.5, the copy has multiple settings which can be configured with different settings for each user based on the received settings instruction].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimada’323 and Yoshida’881 according to the teaching of Nakajima’467 to display an application information on the MFP because this will allow a user to configure the settings on the application.
     With respect to claim 8, Shimada’323 teaches an information processing system (Fig.1) comprising: 
     an image forming apparatus (Fig.1, item 200), Reply to Office Action of March 23, 2021 
     the image forming apparatus (Fig.1, item 200) including second control circuitry (Fig.1, item 210) configured to: 
     identify a user who uses the image forming apparatus after the user provides an input to execute authentication via a login screen that is displayed on a display [as 
      determine whether any function, from among a print function, a scan function, a copy function, and a facsimile function, had already been selected by the user before the authentication was started [as shown in Fig.10, after the secure print job status (a print function) is being selected, a screen for selecting a user is being provided.  After the desired user is being selected in the screen, a document list associated with the selected user are being displayed (Fig.10). The user is asked to input the desired password associated with the selected document in order to enable the selected document to be printed (Fig.10)]; 
     identify a function, from among the print function, the scan function, the copy function, and the facsimile function, of the image forming apparatus that is relevant to the user based on (i) a function of the image forming apparatus that is being executed before identifying the user, when the second control circuitry determines that any function was already selected by the user before the authentication was started [as shown in Fig.10, after the secure print job status (a print function) is being selected, a screen for selecting a user is being provided and the user is asked to input the desired password associated with the selected document in order to enable the selected document to be printed (Fig.10). Therefore, the secure print job status (a print function) of the image forming apparatus that is relevant to the user is being identified based on (i) a function of the image forming apparatus that is being executed before identifying the user].

     Yoshida’881 teaches a server and the server including first control circuitry configured to: acquire, for each one of one or more users, a usage record of the image forming apparatus by the user [the MFP obtains the use history associated with users from other MFPs (paragraph 33) and any of MFPs includes a server function to manage user usage information (paragraph 89).]
      store a usage history, which is the usage records related to the image forming apparatus acquired for each user [the MFP obtains the use history associated with users from other MFPs (paragraph 33). Therefore, the MFP is considered to store the obtained the use history associated with users either temporally or permanently]; 

     identify a function, from among the print function, the scan function, the copy function and the facsimile function of the image forming apparatus that is relevant to the user based on (ii) the acquired usage history when the control circuitry determines that no function was already selected by the user before the authentication was started [the MFP obtains the use history associated with the users from other MFPs when the MFP is being turned on or at a predefined time (paragraph 33) and the use history information includes the scanning operation and copying operation (paragraph 40)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimada’323 according to the teaching of Yoshida’881 to obtain the use history associated with a user from other MFPs because this will allow the use history associated with the user among the MFPs to be managed more effectively.
     The combination of Shimada’323 and Yoshida’881 does not display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation related to the execution of the identified function as an immediate next screen displayed subsequent to display of the login screen
     Nakajima’467 teaches display, on the display, display information based on the acquired usage history by displaying a user interface screen for performing an operation 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimada’323 and Yoshida’881 according to the teaching of Nakajima’467 to display the use history on a display because this will allow a use to execute a previous executed job more effectively.
     With respect to claim 9, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 9 claims how the image formation is claim 1 to execute to provide usage history.  Claim 9 is being rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Maki’903 (US 2013/0038903) teaches an image processing apparatus includes a storage unit that stores a plurality of print jobs, a job reception unit that receives a print job selected from the plurality of print jobs stored in the storage unit, an operation-type reception unit that receives an operation type of the print job when the selection of the print job is received, and a selection unit that automatically selects the print job as an operational target from the plurality of print jobs based on the operation type received by the operation-type reception unit.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674